DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, independent claims 1 and 9 each recite “wherein the rare earth element of the side margin is a rare earth element when only the rare earth element is added to the side margin, or a rare earth element with a largest amount when a plurality of rare earth elements are added to the side margin, wherein the rare earth element of the capacity section is a rare earth element when only the rare earth element is added to the capacity section, or a rare earth element with a largest amount when a plurality of rare earth elements are added to the capacity section.”  However, it is unclear what is meant by “the rare earth element of the side margin is a rare earth element when only the rare earth element is added to the side margin” and “the rare earth element of the capacity section is a rare earth element when only the rare earth element is added to the capacity section.”  Based on paragraphs [0025] and [0026] of the specification filed 04 February 2021, the Office suggests the following amendments for clarity purposes: “the rare earth element of the side margin is one of a rare earth one rare earth element is added to the side margin” and “the rare earth element of the side margin is one of a rare earth element when only one rare earth element is added to the capacity suggestion.”  Appropriate correction is hereby required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi (US Pat. App. Pub. No. 2019/0355519).
With respect to claim 1, Taniguchi discloses a ceramic electronic component comprising: a multilayer structure having a substantially rectangular parallelepiped shape (see FIG. 1 and paragraph [0016]) and including dielectric layers and internal electrode layers that are alternately stacked (see FIG. 1, elements 11 and 12 and paragraph [0017]), the dielectric layers being mainly composed of ceramic (see paragraph [0019]), the internal electrode layers being alternately exposed to two edge faces of the multilayer chip opposite to each other (see paragraph [0017], noting that the internal electrodes are exposed at the edge surfaces to connect to the external electrodes), wherein a rare earth element of a side margin has an ionic radius smaller than an ionic radius of a rare earth element of a capacity section (see paragraph [0031], noting that the ionic radius in the active region is larger than the protective region; further, note that paragraph [0022] indicates that the side margin is included as part of the 
With respect to claim 2, Taniguchi discloses that a ratio (the ionic radius of the rare earth element of the capacity section) : (the ionic radius of the rare earth element of the side margin) is 1 : 0.999 or less.  See paragraph [0031], noting that by definition, if the ionic radius in the active region is larger than the ionic radius in the side margin, then this ratio is satisfied.
With respect to claim 3, Taniguchi discloses that, in the side margin, a ratio of an amount of the rare earth element of the side margin with respect to an amount of a B site element of the side margin is 0.001 or more and 0.05 or less.  See paragraph [0028], noting a concentration of 2.0% or less.
With respect to claim 4, Taniguchi discloses that the rare earth element of the side margin is Er, Yb or Lu, wherein the rare earth element of the capacity section is Dy or Ho.  See paragraph [0030].
With respect to claim 5, Taniguchi discloses that the rare earth element of the side margin is Tb, Dy, Ho, Y, Er, Yb, or Lu, wherein the rare earth element of the capacity section is Eu.  See Table 1,which notes that Eu has a larger ionic radius than Tb, Dy, Ho, Y, or Er.
With respect to claim 6, Taniguchi discloses that a main component ceramic of the dielectric layers is barium titanate.  See paragraph [0019].
With respect to claim 7, Taniguchi discloses a cover layer provided on at least one of a top face or a bottom face of the multilayer structure in a stacking direction, wherein a rare earth element of the cover layer has an ionic radius smaller than the ionic radius of the rare earth element of the capacity section, and wherein the rare earth element of the cover layer is a rare earth element when only the rare earth element is added to the cover layer, or a rare earth element with a largest amount when a plurality of rare earth elements are added to the cover layer.  See FIG. 2, element 13, paragraph [0022], noting that the cover layers 13 are part of the described protective region, and paragraph [0030].
With respect to claim 8, Taniguchi discloses that the rare earth element of the side margin is Y, wherein the rare earth element of the capacity section is Dy.  See paragraph [0030] and Table 1.
With respect to claim 9, Taniguchi discloses a method of manufacturing a ceramic electronic component, the method comprising: preparing a ceramic multilayer structure including a multilayer portion and a side margin section (see paragraphs [0043] and [0046]), the multilayer portion having a structure in which sheets including particles of which a main component is ceramic and patterns of metal conductive paste are alternately stacked so that the metal conductive paste is alternately exposed to two edge faces of the multilayer portion (see paragraph [0043]), the side margin section being arranged on two side faces of the multilayer portion (see paragraph [0046]); and firing the ceramic multilayer structure (see paragraph [0048]), wherein a rare earth element of the side margin section has an ionic radius smaller than an ionic radius of a rare earth element of the multilayer portion (see paragraph [0031], noting that the ionic radius in the active region is larger than the protective region; further, note that paragraph [0022] indicates that the side margin is included as part of the protective region), wherein the rare earth element of the side margin section is a rare earth element when only the rare earth element is added to the side margin section, or a rare earth element with a largest amount when a plurality of rare earth elements are added to the side margin section (see paragraph [0030]), and wherein the rare earth element of the multilayer portion is a rare earth element when only the rare 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848